Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 32-46, 52 and 53 are pending in the instant application.

Election/Restrictions
Applicant’s election of Group I, 

    PNG
    media_image1.png
    371
    845
    media_image1.png
    Greyscale
,
in the reply filed on April 18, 2022 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-46, 52 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Independent claim 32 is directed to a process of
making mesosulfuron-methyl, 
    PNG
    media_image2.png
    278
    208
    media_image2.png
    Greyscale
.  
However, independent claim 32 does not recite the process step(s), reagent(s) and reactant(s) for preparing mesosulfuron-methyl from the 1,1,3-trioxo-1,2-benzothiazole-6-carboxamide of formula (I), 
    PNG
    media_image3.png
    209
    262
    media_image3.png
    Greyscale
.  Therefore, independent claim 32 is indefinite.  See 37 CFR 1.75(e) and MPEP 608.01(m) regarding claim format for “improvement-type” inventions.  The dependent claims do not remedy this problem and therefore, are also found indefinite.
Claims 32-46, 52 and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the process steps for making mesosulfuron-methyl from the compounds of formula (I).


Response to Arguments
Applicant's arguments filed September 29, 2022 have been fully considered.  Applicant argues that processes for preparing mesosulfuron-methyl using a 1,1,3-trioxo-1,2-benzothiazole-6-carboxamide of formula (I), or a salt thereof, are known in the art.
In response, claim 32 is an improvement or Jepson-type claim.  In accordance with 37 CFR 1.75(e) regarding claim format for “improvement-type” inventions, the claim should have the following format:
(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order:
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known,
(2) A phrase such as "wherein the improvement comprises," and
(3) Those elements, steps and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion.

In the instant case, independent claim 32 fails to recite the process step(s), reagent(s) and reactant(s) for preparing mesosulfuron-methyl, 
    PNG
    media_image2.png
    278
    208
    media_image2.png
    Greyscale
, from 1,1,3-trioxo-1,2-benzothiazole-6-carboxamide of formula (I), 
    PNG
    media_image3.png
    209
    262
    media_image3.png
    Greyscale
.  Claim 32 fails to state all of the elements and steps of the claimed combination which are conventional or known.  Therefore, claim 32, and claims dependent thereon, are indefinite.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 

Laura L. Stockton 
(571) 272-0710.  

The examiner can normally be reached on Monday-Friday from 8:30 am to 6 pm.  If the examiner is out of the Office, the examiner’s supervisor, Joseph K. McKane, can be reached on (571) 272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600



October 12, 2022
Book XXVI, page 37